PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
QUALCOMM Incorporated
Application No. 17/016,294
Filed: 9 Sep 2020
For: CONFIGURABLE SET OF OVERLOADED DOWNLINK CONTROL INFORMATION FIELDS USED FOR DEMODULATION REFERENCE SIGNAL BUNDLING
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the “PETITION UNDER 37 CFR 1.182 TO TRANSFER CERTIFIED PRIORITY DOCUMENT” filed March 4, 2022.

The petition under 37 CFR 1.182 is GRANTED.

Applicant requests that the Office transfer the certified copy of Greek Application No. 20190100400 and the accompanying transmittal letter erroneously filed in the present Application No. 17/016,294 on October 19, 2020, to the intended Application No. 17/021,987. In particular, applicant explains:

The present Application No. 17/016,294 (‘294 Application) claims priority of Greek
Application No. 20190100388. It has come to the Applicant’s attention that the Certified Greek Priority document as filed in the present ‘294 Application on October 16, 2020 is the incorrect document. The transmittal letter indicated the correct application data, but the Applicant accidentally enclosed a certified copy of Greek Application No. 20190100400 which should have been filed in Application No. 17/021,987 (‘987 Application), and on the same date, the Applicant accidentally filed the certified copy of Greek Application No. 20190100388 in the ‘987 Application.

Petition, 03/04/2022, p. 1.

A review of the Image File Wrapper (IFW) for Application No. 17/016,294 reveals that the Office received the certified copy of Greek Application No. 20190100400 and the accompanying transmittal letter in the ‘294 application on October 19, 2020. It is clear from the record that applicant intended to submit the certified copy of Greek Application No. 20190100400 and the accompanying transmittal letter in Application No. 17/021,987 on October 19, 2020, but inadvertently filed them in an incorrect application. It is proper upon the submission of the present petition under 37 CFR 1.182 and the petition fee under 37 CFR 1.17(f) to move certified copy of Greek Application No. 20190100400 and the accompanying transmittal letter submitted on October 19, 2020, from incorrect Application No. 17/016,294 to intended Application No. 17/021,987.

The Office will move certified copy of Greek Application No. 20190100400 and the accompanying transmittal letter filed on October 19, 2020, to the Image File Wrapper of Application No. 17/021,987. The Office will close the papers inadvertently filed in Application No. 17/016,294 on October 19, 2020 from public view. 

Questions related to this decision should be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET